On October 9, 2012, the Board of Commissioners on Grievances and Discipline filed a final report in the office of the clerk of this court pursuant to BCGD Proc.Reg. 11(D), in which the board accepted the agreement entered into by relator, disciplinary counsel, and respondent, Robert Paul Meeklenborg. The agreement set forth the misconduct and the agreed recommended sanction of a public reprimand. The board recommended that the agreement be accepted. The court, sua sponte, issued an order waiving the issuance of a show-cause order, and this matter was submitted to the court on the report and record filed by the board.
It is hereby ordered by the court, sua sponte, that the recommended sanction is rejected. It is further ordered that pursuant to Gov.Bar R. V(8)(D), this cause is remanded to the Board of Commissioners on Grievances and Discipline for further proceedings, including consideration of a more severe sanction. Proceedings before this court in this case are stayed until further order of this court. Costs to abide final determination of the case.